     Case 7:17-cv-06156-PMH-AEK Document 108 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES M. PATEMAN,
                           Plaintiff,                        ORDER

                     -against-                               17-CV-06156 (PMH)
THE CITY OF WHITE PLAINS, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         On September 16, 2020, the parties informed the Court that they wished to proceed to trial

during the week of February 8, 2021. The Court accordingly requested a jury trial for that week

and this case was initially scheduled as the second back-up case for February 10, 2021. However,

on January 5, 2021 Chief Judge McMahon issued a First Amended Standing Order (M-10-468),

which, in light of the ongoing COVID-19 Pandemic, adjourned all trials scheduled between

January 19, 2021 and February 12, 2021. Thus, the Court will request a new jury trial for the

second quarter of 2021. Accordingly, the parties are directed to jointly submit, by January 11,

2021, a letter notifying the Court of any dates that the parties are unavailable between April 1,

2021 and June 30, 2021.

                                                  SO ORDERED:

Dated:     New York, New York
           January 07, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
